Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply received 24 October 2022. 
Claims 1, 5-11, 16-17 were amended 24 October 2022. 
Claims 1-20 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 11 recite evaluating compliance of standard clinical guidelines in medical treatments of one or more patients: receiving, one or more Electronic Health Records (EHRs) related to the one or more patients from one or more data sources; aggregating, the one or more EHRs corresponding to each of the one or more patients, into one or more patient-specific EHRs; clustering, each of the one or more patients into two or more patient groups based on similarity in disease conditions and socio-demographic characteristics stored in each of the one or more patient-specific EHRs; retrieving, for each of the clustered two or more patient groups, one or more standard clinical guidelines associated with the clustered patient group, wherein the one or more standard clinical guidelines are associated with the clustered patient group based on the disease conditions and socio-demographic characteristics of the clustered patient group; detecting, deviations in one or more medical treatments of the one or more patients, based on comparison of each of the one or more medical treatments, provided to each of the one or more patients in each of the two or more patient groups, with the one or more standard clinical guidelines associated with each of the two or more patient groups; and evaluating compliance of the one or more standard clinical guidelines in the one or more medical treatments of the one or more patients based on the deviations, thus detected.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a practitioner treating their patients using patient-specific EHRs and guidelines (page 6 lines 1-13 of specification). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “health management system”, “processor”, “clinical guidelines repository” and “memory”, are recited at a high level of generality (e.g., that the aggregating and evaluating is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 5 and 
Page 7, where “In an embodiment, the health management system 105 may be a computing device that can be configured to receive one or more EHRs 103 related to one or more patients from the data sources 101. As an example, the health management system 105 may receive the one or more EHRs 103 at predetermined regular intervals, for example, once in every 24 hours. Upon receiving the one or more EHRs 103 from the data sources 101, the health management system 105 may perform data normalization operations on each of the one or more EHRs 103 to eliminate one or more inconsistencies from each of the one or more EHRs 103.”
Page 23, where “The computer system 500 may include a central processing unit ("CPU" or "processor") 502. The processor 502 may comprise at least one data processor for executing program components for executing user- or system-generated business processes. A user may include a person, a patient, a practitioner and/or caretaker of the patient, a person using the health management system 105 and the like. The processor 502 may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc.”
Page 24, where “In some embodiments, the processor 502 may be disposed in communication with a memory 505 ( e.g., RAM 513, ROM 514, etc. as shown in FIG. 5) via a storage interface 504. The storage interface 504 may connect to memory 505 including, without limitation, memory drives, removable disc drives, etc., employing connection protocols such as Serial Advanced Technology Attachment (SATA), Integrated Drive Electronics (IDE), IEEE-1394, Universal Serial Bus (USB), fiber channel, Small Computer Systems Interface (SCSI), etc. The memory drives may further include a drum, magnetic disc drive, magneto-optical drive, optical drive, Redundant Array of lndependent Discs (RAID), solid-state memory devices, solid-state drives, etc.” 
Page 24, where “Further, the communication network 509 may be used to retrieve one or more standard clinical guidelines 107 relevant to one or more patient groups 213 from one or more repositories, storing the one or more standard clinical guidelines 107”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-10 and 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vairavan (US 2016/0147958 A1) in view of Kanada (US 2018/0025117 A1) and further in view of Bharat (US 2008/0275731 A1). 


CLAIM 1-
Vairavan teaches the limitations of: 
A method for evaluating compliance of standard clinical guidelines in medical treatments of one or more patients, the method comprising: receiving, by a health management system, one or more Electronic Health Records (EHRs) related to the one or more patients from one or more data sources (Vairavan teaches the use of monitor patient EMRs from an EMR system (i.e., EHRs) to determine the patient’s condition to apply clinical guidelines of the stage of the patient’s illness (para [0038]))
aggregating, by the health management system, the one or more EHRs corresponding to each of the one or more patients, into one or more patient-specific EHRs (Vairavan teaches that the patient EMR is updated based on the illness stage of the patient by applying clinical guidelines on their updated parameters (i.e., patient-specific HER) (para [0009-0010]))

Vairavan does not explicitly teach, however Kanada teaches:
clustering, by the health management system, each of the one or more patients into two or more patient groups based on similarity in disease conditions and socio-demographic characteristics stored in each of the one or more patient-specific EHRs (Kanada teaches that the patient-specific cases (i.e., EHRs) are grouped based on comparisons between the cases in which the medical examination values are of similar value (para [0011])and the examination values may relate to disease condition similarity (para [0177]) and socio-demographic characteristic similarity (para [0190]) and Kanada further teaches that the patient groups are classified into a “good” group and “poor group” (i.e., two groupings) (abstract))
retrieving from a clinical guidelines repository, (Kanada teaches an acquisition unit that retrieves comparative medical data from a case database that includes examination values that summarize a treatment plan for each patient and the comparative cases (i.e., clinical guidelins) (para [0011, 0014])) for each of the clustered two or more patient groups, one or more standard clinical guidelines associated with the clustered patient group (Kanada teaches that for the examination values are calculated into classification groupings (including a good and poor grouping) based on variance from the treatment plan in the comparative cases (para [0018], [0103]))
detecting, by the health management system deviations in one or more medical treatments of the one or more patients, based on comparison of each of the one or more medical treatments, provided to each of the one or more patients in each of the two or more patient groups with the one or more standard clinical guidelines associated with each of the two or more patient groups (Kanada teaches the use of a clinical path (CP) that is followed when completing treatment for a patient (i.e., clinical guideline) (para [0062]) and that the case is compared to the CP to determine if the CP is being conformed to properly and there is no variance (i.e., deviation) from a patient associated with a patient group (para [0011, 0071, 0096]) and Kanada further teaches that the patient groups are classified into a “good” group and “poor group” (i.e., two groupings) (abstract)))
and evaluating, by the health management system, compliance of the one or more standard clinical guidelines in the one or more medical treatments of the one or more patients based on the deviations, thus detected (Kanada teaches the use of examination values for the comparative cases to determine if there is a significant difference in the treatment outcome and if there is a significant difference then the treatment does not conform to the treatment plan as indicated by the CP (i.e., clinical guideline) (para [0019, 0071]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

Vairavan in view of Kanada does not explicitly teach grouping based on socio-demographic data, however Bharat teaches: 
wherein the one or more standard clinical guidelines are associated with the clustered patient group based on the disease conditions and socio-demographic characteristics of the clustered patient group (Bharat teaches the use of mining patient data such as demographic data and using that patient data to group patients with similar medical issues and associate clinical guidelines to them (para [0034 0085, 0089-0094]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan in view of Kanada to integrate the application of providing grouping of patients with demographic information of the patient of Bharat with the motivation of improving data trends by analyzing more quantities of data (see: Bharat, paragraph 3).


CLAIM 2-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 1. Regarding claim 2, Kanada further teaches:
wherein the one or more EHRs are received at predetermined regular intervals (Kanada teaches that the medical examination data form the record (i.e., EHR) are displayed in predetermined periods (para [0118-0119]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans in known time periods of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 3-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 1. Regarding claim 3, Kanada further teaches:
wherein the one or more EHRs comprises information related to medical history of the one or more patients (Kanada teaches that the medical record has the past medical history of past examinations (Figure 3), along with the disease conditions and the socio-demographic characteristics of the one or more patients (Kanada teaches that the examination values (i.e., characteristics) may relate to disease condition similarity (para [0177]) and socio-demographic characteristic similarity (para [0190]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 4-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 1. Regarding claim 4, Vairavan further teaches:
wherein aggregating the one or more EHRs further comprises normalizing information in each of the one or more EHRs (This update 56 entails normalizing the UO datum 36 by the patient weight 58 (which is typically available from the patient EMR), if the datum is not already weight-normalized as output by the catheter monitor 34. In some embodiments the setup of the EMR system 20 and the frequency of update checking performed by the update detector 40 are such that in any given iteration only one of Cr and UO may be updated (para [0030]))

CLAIM 5-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 1. Regarding claim 5, Kanada further teaches:
wherein evaluating the compliance of the one or more standard clinical guidelines in the one or more medical treatments further comprises classifying the deviations (Kanada teaches that variances from the treatment plan (i.e., standard clinical guideline) are recorded and classified using the classification unit (para [0018]))  in the one or more medical treatments at least one of a positive deviation and a negative deviation (Kanada teaches the use of positive and negative variances when classifying the patients’ treatments (para [0195]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 6-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 5. Regarding claim 6, Kanada further teaches:
wherein the deviations in the one or more medical treatments of the one or more patients are classified as a positive deviation when a post-treatment health condition of the one or more patients is improved compared to a pre-treatment health condition of the one or more patients (Here, the positive variance is a variance occurring in a case where the recovery of a patient is better than that assumed in the treatment plan (para [0193]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 7-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 5. Regarding claim 7, Kanada further teaches:

wherein the deviations in the one or more medical treatments of the one or more patients are classified as a negative deviation when a post-treatment health condition of the one or more patients is deteriorated compared to a pre-treatment health condition of the one or more patients (The negative variance is a variance occurring in a case where the recovery of a patient is not better than that assumed in the treatment plan (para [0193]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 10-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 1. Regarding claim 10, Kanada further teaches:
hierarchically grouping each of the one or more patients into one or more sub-groups based on the deviations in the one or more medical treatments of the one or more patients (Kanada teaches grouping the patients into a “good” group and a “poor” group wherein the good group is better than the poor group hierarchically based on threshold values based on the treatment(para [0103]) , for analyzing significance of the deviations with respect to the socio-demographic characteristics of the one or more patients (Kanada teaches that attributes that may be considered into the values are that of age and sex (i.e., socio-demographic charatersitics) (para [0190, 0111])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIMS 11-17 and 20-
Claims 11-17 and 20 are significantly similar to claims 1-7 and 10 and are rejected upon the same art as claims 1-7 and 10 respectively. 

Claim(s) 8-9 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vairavan (US 2016/0147958 A1) in view of Kanada (US 2018/0025117 A1) and further in view of Bharat (US 2008/0275731 A1) and further in view of Jackson (US 2015/0363559 A1). 


CLAIM 8-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 1. Regarding claim 8, Vairavan in view of Kanada does not explicitly teach, however Jackson teaches:
recommending the one or more medical treatments, resulting in positive deviations, to one or more practitioners for upgrading the one or more standard clinical guidelines (Jackson teaches that clinical treatments are recommended based on updated mined databases as positive clinical outcomes (i.e., positive deviations) are reported (para [0021, 0032, 0146, 0149]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan in view of Kanada and further in view of Bharat to integrate the application of providing updating data sources of treatment outcomes of Jackson with the motivation of creating better predictive rules when determining the outcomes of the treatment for the patient specific data (see: Jackson, paragraphs 5-6).

CLAIM 9-
Vairavan in view of Kanada and further in view of Bharat teaches the limitations of claim 1. Regarding claim 9, Vairavan in view of Kanada and further in view of Bharat does not explicitly teach, however Jackson teaches:
notifying the one or more medical treatments, resulting in negative deviations, to one or more practitioners or care takers associated with the one or more patients (Jackson teaches that based on the negative scoring the treatment results are ordered and displayed to the practitioner (i.e., the practitioner is notified of the adverse event) (para [0009, 0016, 0160]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan in view of Kanada and further in view of Bharat to integrate the application of providing updating data sources of treatment outcomes of Jackson with the motivation of creating better predictive rules when determining the outcomes of the treatment for the patient specific data (see: Jackson, paragraphs 5-6).


CLAIMS 18-19-
Claims 18-19 are significantly similar to claims 8-9 and are rejected upon the same art as claims 8-9 respectively. 

Response to Arguments
The arguments filed 24 October 2022 have been fully considered. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that the claims are not directed to an abstract idea. However, the functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
Examiner has evaluated the claimed invention as a whole in the prong analysis under USPTO guidelines and have found that the claimed invention merely recites merely collecting patient data and managing interactions between a practitioner treating their patients using patient-specific EHRs and guidelines (page 6 lines 1-13 of specification).
Applicant argues that if an invention concept can be found in a non-generic arrangement, the abstract idea is overcome. However, Applicant has not pointed to where the non-generic arrangement is in the claimed limitations. 
Applicant further argues that a reference must be cited in accordance with Berkheimer, which establishes evidentiary standards for Step 2B only with regard as to what is well-understood, routine, and conventional as per MPEP 2106.05(d). The first criteria set forth in the Berkheimer memo is a “citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s)…” As shown in the 101 rejection as written above, the specification is cited in Figures 1 and 5 and their associated citations in the body of the specification as having computer elements that are well-understood, routine, and conventional without significantly more than the abstract idea.
Applicant further argues that the claimed invention is not directed to a mental process, Examiner has rejected in the previous rejection and the current rejection that they are directed to Certain Methods of Organizing Human Activity. 
Applicant further argues that the claim limitations create a practical application as they create an improvement to the medical field by improving particular treatments to patients.  Improving the medical field by improving the interactions between medical staff and a patient through diagnosis as evidenced in the specification (page 6) show that the claims are directed to organizing human activity. The “medical field” is not necessarily a “technical field”, nor is a treatment effected. Classen is an example of adding a meaningful limitation to the claims that create a practical application, however Classen integrated the results of the analysis into a specific and tangible method that resulted in the method “moving from abstract scientific principle to specific application” (Classen Immunotherapies Inc. v. Biogen IDEC). The current claimed limitations fail to provide this practical application and the 101 rejection is maintained. 
Applicant further argues that the claimed invention provides a practical application as they are improving technology, however as shown in the specification the claimed invention is done on a generic computer. 
Regarding the arguments pertaining to the 103 rejection, these arguments are not persuasive. Applicant argues that Kanada does not disclose identifying a clinical path based on one or more standard clinical guidelines associated with a patient cluster. However, Kanada does teach that the examination values based on the patient data are classified into groupings, and that the treatment effected is based on the “poor” and “good” grouping in the comparative cases (para [0018], [0103]). Under broadest reasonable interpretation, Kanada is classifying (i.e., identifying) the patient groupings (i.e., patient clusters) based on comparative examination values from a clinical pathway (i.e., standard clinical guidelines). 
The reference of Bharat is brought in to teach the socio-demographic data of the grouping of patients. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./            Examiner, Art Unit 3626         
                                                                                                                                                                                   /ROBERT A SOREY/Primary Examiner, Art Unit 3626